*331
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States Tax Court and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the decision of the United States Tax Court entered August 8, 2007, be affirmed. The Tax Court did not abuse its discretion in dismissing appellant’s petition for lack of prosecution and entering a decision that appellant was liable for deficiencies and additions as determined by the IRS for the years 2001-2004. See I.R.C. § 7459(d); Ducommun v. Comm’r, 732 F.2d 752 (10th Cir.1983); cf. Bristol Petroleum Corp. v. Harris, 901 F.2d 165, 167-68 (D.C.Cir.1990). Appellant has failed to explain adequately his failure to appear in the Tax Court.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.